Citation Nr: 1137979	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-10 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent for reflex sympathetic dystrophy (RSD) of the left lower extremity, status post fracture third left toe. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1991 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the VARO in Winston-Salem, North Carolina, which denied the Veteran's claim for service connection of PTSD and for an increased rating for RSD.

The issue of a separate evaluation for a left foot disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.  

The Veteran's claim for service connection for PTSD was denied by the RO based upon a failure to verify the stressors alleged by the Veteran.  The Veteran alleges that he has PTSD as a result of stressful incidents during his service during the Gulf War.  The Veteran's DD-214 indicates he was an air transportation journeyman.  The Veteran has submitted a statement of stressors which include picking up dead bodies and seeing starving dogs.  The Veteran also reported witnessing the wreckage after attacks in Cairo, Egypt.  He further noted that he was stationed in Saudi Arabia and was under a constant threat of bomb alerts.   

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010). 

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), respectively, and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity," and that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.   In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist that provides confirmation that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.

Additionally, the Board must consider whether the Veteran has any other current psychiatric disability that was caused or aggravated by his military service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's service medical records are negative for any complaints or clinical findings of psychiatric abnormalities.  However, in a November 1994 private treatment record, the Veteran complained of fatigue, feeling tense, panicky, depressed, worried and unable to relax or have a good time.  The examiner noted that his foot disability is "getting him down."

VA treatment records dated in January and June 1997 indicate no problems with mental or cognitive status. 

In a November 2006 VA progress note, the Veteran complained of problems sleeping.  He reported nightmares during which he's on a bus and he sees images of things that he saw while in Egypt, "busses blowed up, buildings with big ol' bomb holes."  He stated that he was afraid of wild dogs and seeing dead bodies, and he will wake up in a cold sweat dreaming about these.  He was also stationed in Saudi Arabia and was under a constant threat of bomb alerts.  He reported he was injured overseas and any time he is hurting he begins thinking of his time there.  The psychiatrist noted a diagnosis of PTSD and depressive disorder of nonspecific origin. 

In this case, the Board finds that a VA examination is necessary to fully and fairly assess the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  That examination should be conducted in accordance with the revised PTSD regulations, and include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. §§ 3.159(c)(4), 4.1 (2010).  Moreover, the VA examiner should provide an etiological opinion that specifically determines if the Veteran's PTSD is caused by a reasonable fear of hostile military or terrorist action that is adequate to support the diagnosis.  Further, if a diagnosis of PTSD is deemed valid, the VA examiner should opine as to whether that disorder is based upon the Veteran's claimed in-service stressor, noted above, or any other in-service stressors related to his fear of hostile military or terrorist activity.  The VA examiner should also consider whether the Veteran has depressive disorder or any other diagnosed psychiatric disability that was caused or aggravated by his experiences in Vietnam or any other aspect of his military service.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439  (1995).  As the in-service private treatment provider indicated that his foot disorder was "getting him down" the VA examiner should also address whether any psychiatric disorder is secondary to his service-connected foot disorder. 

The Veteran is also claiming an increased rating for RSD.  During a July 2008 VA examination, the Veteran reported his last visit to the VA was earlier in the year.  As VA progress notes are only dated through December 2006, it follows that the claims file is missing updated treatment records.  As such, the AMC should obtain those treatment records as well as any other outstanding private or VA treatment records relating to the Veteran's PTSD and RSD and associate them with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his PTSD and RSD and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an examination by a VA psychiatrist or psychologist.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examination must be conducted following the protocol in VA's Disability Worksheet for VA Initial PTSD Examination.  Based on a review of the record, and examination of the Veteran, and considering the identified stressors and DD-214, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has PTSD due to a claimed stressor that is adequate to support the diagnosis, and that is related to the Veteran's claimed stressor based upon a reasonable fear of hostile military or terrorist activity.  

For any psychiatric diagnosis other than PTSD, opine whether it is at least as likely as not due to active service to include an in-service toe injury.

The opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completing any additional necessary development, the AMC should re-adjudicate the issues of service connection for PTSD and an increased rating for RSD.  If the dispositions of the claims remain unfavorable, the AMC should furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



